                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 1 of 11 Page ID #:916




                                        1   CORRIGAN & MORRIS, LLP
                                            Brian T. Corrigan (Cal Bar No. 143188)
                                        2   bcorrigan@cormorllp.com
                                            Stanley C. Morris (Cal Bar No. 183620)
                                        3   scm@cormorllp.com
                                            12300 Wilshire Boulevard, Suite 210
                                        4   Los Angeles, CA 90025
                                            Telephone: (310) 394-2800
                                        5   Facsimile: (310) 394-2825
                                        6   Attorneys for Defendant Robert Russell
                                        7
                                        8                           UNITED STATES DISTRICT COURT
                                        9                      CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                       11
12300 Wilshire Boulevard, Suite 210
  CORRIGAN & MORRIS LLP




                                       12 SECURITIES AND EXCHANGE                        Case No.: 20-CV-0124 DOC-(JDEx)
      Los Angeles, CA 90025




                                          COMMISSION,
                                       13
                                                                                         DECLARATION OF RAELENE
                                       14              Plaintiff,                        BUSHBECK IN SUPPORT OF
                                                                                         DEFENDANT ROBERT RUSSELL’S
                                       15
                                               vs.                                       OPPOSITION TO PLAINTIFF’S
                                       16 GUY SCOTT GRIFFITHE, ROBERT                    MOTION FOR FINAL JUDGMENT
                                          WILLIAM RUSSELL, RENEWABLE
                                       17
                                          TECHNOLOGIES SOLUTION, INC.,
                                       18 GREEN ACRES PHARMS, LLC, and                   Judge: Hon. David O. Carter
                                          and SMRB, LLC, Defendants,
                                       19
                                       20 And SONJA MARIE RUSSELL,
                                          Relief Defendant
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                     1
                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 2 of 11 Page ID #:917




                                        1 I, RAELENE BUSHBECK, hereby declare under penalty of perjury, in accordance
                                        2 with 28 USC § 1746, that the following is true and correct, that I am over 18 years of
                                        3 age, and I am competent to testify to the matters stated herein:
                                        4
                                                  1.     I hold a degree in accounting and finance from the University of
                                        5
                                            Washington’s Foster School of Business. I have been involved in dozens of forensic
                                        6
                                            analysis cases involving, but not limited to, expense analysis, asset disclosure and
                                        7
                                            asset tracing as well as pension valuation and separate property tracing in dissolution
                                        8
                                            cases. I work freelance with forensic CPAs and family law attorneys and provide
                                        9
                                            litigation support services on a contract basis. I appear as an expert witness in King
                                       10
                                            County Superior Court. I am a member of the American Institute of Certified Public
                                       11
12300 Wilshire Boulevard, Suite 210




                                            Accountants, the Institute of Divorce Financial Analysts and the International
  CORRIGAN & MORRIS LLP




                                       12
      Los Angeles, CA 90025




                                            Academy of Collaborative Professionals.
                                       13
                                                  2.     I have personal knowledge of the following facts and, if called as a
                                       14
                                            witness, could and would testify competently thereto.
                                       15
                                                  3.     To trace the flow of money and calculate the figures stated I reviewed
                                       16
                                            603 documents totaling 1,491 pages. The documents included the SMRB LLC’s
                                       17
                                            Quickbooks, receipts and invoices, wire transfer receipts, bank statements, business
                                       18
                                            leases and records. In addition I reviewed documents produced by the SEC,
                                       19
                                            including its expert’s report. These summaries and the calculation of the total
                                       20
                                            receipts of funds and expenses of funds did not require any scientific, technical, or
                                       21
                                            specialized knowledge.
                                       22
                                                  4.     Specifically, I reviewed all of the bank accounts that were identified by
                                       23
                                            the SEC, listed in Attachment “A” hereto, as controlled by Defendants, Robert and
                                       24
                                            Sonja Russell and requested that Mr. and Mrs. Russell provide me with all of the
                                       25
                                            bank accounts pertaining to money received and spent relating to SMRB’s business.
                                       26
                                                  5.     I then asked the Russells to provide me with underlying source
                                       27
                                            documents relating to all of the distributions on the bank records that the Russells
                                       28

                                                                                       2
                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 3 of 11 Page ID #:918




                                        1 claimed were legitimate expenses for SMRB including, but not limited to, lease
                                        2 documents, invoices and receipts.
                                        3        6.     I also reviewed the SEC’s memorandum of points and authorities filed
                                        4 with the court in support of its request for Final Judgment, the Expert Report
                                        5 prepared by Ronald Seigneur dated December 29, 2020 insofar as it relates to funds
                                        6 flowing to the Russell from RTSI/GAP and Ms. Shipra Well’s declaration filed with
                                        7 this court.
                                        8        7.     Table 5 from the SEC Expert Report of Ronald Seigneur details alleged
                                        9 funds transferred from RTSI to the Russells in the total amount of $2,108,300. Table
                                       10 3 in the Declaration of Shipra Wells, commencing at page 10, acknowledges these
                                       11 deposits save for two deposits of $50,000 on 10/12/2016 and 12/1/2016 respectively.
12300 Wilshire Boulevard, Suite 210
  CORRIGAN & MORRIS LLP




                                       12 Ms. Wells found that $2,008,300 funds were transferred from RTSI/GAP accounts to
      Los Angeles, CA 90025




                                       13 the Russells, of which $1,695,306.09 were attributable to Investor funds.
                                       14
                                       15                                         Tracing
                                       16
                                       17        8.     My tracing concludes that the Russells received the $2,008,300 funds
                                       18 itemized in Ms. Wells’ Declaration from RTSI/GAP accounts. No deposits were
                                       19 made to the Russell’s accounts on 10/12/2016 or 12/1/2016 as alleged by Ronald
                                       20 Seigneur. I located two $50,000 deposits twelve months later, on 10/12/2017 and
                                       21 12/1/2017, making the total deposits of funds flowing from Mr. Griffithe and/or RTSI
                                       22 $2,108,300.
                                       23        9.     Ronald Seigneur also alleged that the following funds were transferred
                                       24 to third parties from RTSI/GAP accounts for boat payments on behalf of the Russells
                                       25 and are unrelated to the development of the cannabis growing and processing
                                       26 business:
                                       27        6/24/2016    $250,000     RTSI to Pacific Maritime – Payment on Boat
                                       28        5/3/2017     $100,000     RTSI to Plantation Boat Mart – Payment on Boat

                                                                                     3
                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 4 of 11 Page ID #:919




                                        1        I have not been provided any books or records to confirm or deny this
                                        2 allegation.
                                        3        10.    Conversely, funds flowed from the Russells back to GAP/RTSI. On
                                        4 November 18, 2016, Sonja Russell withdrew $180,000 from the parties’ joint account
                                        5 at Wells Fargo x4567 and deposited the funds into Guy Griffithe’s account. Evidence
                                        6 of this withdrawal/deposit is included at Item 51, Exhibit 3. Given these funds were
                                        7 returned, they should be offset against funds Mr. Griffithe transferred to or on behalf
                                        8 of the Russells.
                                        9        11.    I also reviewed certain litigation settlement documents and the bank
                                       10 records showing payment by the Russells directly to two individuals, Mr. Amebro
                                       11 (via Speckman Law Firm) and Mr. Bagot, whom Mr. Russell identified as investors
12300 Wilshire Boulevard, Suite 210
  CORRIGAN & MORRIS LLP




                                       12 of RTSI. Those payments totaled $254,887.50. Attached hereto at Exhibit 1 are
      Los Angeles, CA 90025




                                       13 copies of those settlement documents and supporting bank records showing payment
                                       14 of $254,887.50. As I understand it, Ms. Wells erroneously elected to only give Mr.
                                       15 Russell credit for $80,000 (the amount one investor allegedly paid Mr. Griffithe), as
                                       16 opposed to the full amount of Mr. Russell’s expense to both of Mr. Griffithe’s
                                       17 investors (See Wells Declaration at Paragraph 18(d)). The books and records at
                                       18 Exhibit 1 reflect that Mr. Russell’s business expense was $254,887.50, not $80,000.
                                       19
                                       20        Table 1: Settlement Funds
                                       21
                                                                                             Total
                                       22           Settlement Funds: Amebro                 $115,000.00
                                       23           Settlement Funds: Bagot                  $139,887.50
                                                    TOTAL                                    $254,887.50
                                       24
                                       25
                                       26        12.    In summary, net total funds received by the Russells from RTSI/GAP

                                       27 prior to accounting for outflows are as follows:
                                       28

                                                                                      4
                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 5 of 11 Page ID #:920




                                        1
                                        2         Table 2: Net Funds received from RTSI/GAP Accounts
                                        3
                                                   SOURCE                                                 AMOUNT
                                        4
                                                        (1) Total from RTSI/GAP Account                   $2,108,300.00
                                        5               (2) Wells’ Reduction – Non Investor Funds         ($ 312,993.91)
                                        6                    rd
                                                        (3) 3 Party Boat Payments (Unverified)            $ 350,000.00

                                        7          TOTAL                                                  $2,145,306.09
                                                        (4) LESS: Funds returned to Guy Griffithe         ($ 180,000.00)
                                        8
                                                        (5) LESS: Settlement Funds paid to Amebro/Bagot   ($ 254,887.50)
                                        9          NET RECEIPTS BEFORE EXPENSES                           $1,710,418.59
                                       10
                                       11
12300 Wilshire Boulevard, Suite 210




                                                  13.     Ronald Seigneur provided detail on three lease payments made directly
  CORRIGAN & MORRIS LLP




                                       12
      Los Angeles, CA 90025




                                            to Stage Stop 6 LLC by way of Wire to Alpine Bank as follows:
                                       13
                                                  1/3/2017               $ 36,700
                                       14
                                                  4/4/2017               $ 36,700
                                       15
                                                  5/3/2017               $ 36,700
                                       16
                                                                         $110,100
                                       17
                                                  SMRB entered into a lease agreement with Stage Stop 6 LLC on November 30,
                                       18
                                            2016 to lease the premises at Padilla Heights suites for a term of ten years
                                       19
                                            commencing December 1, 2016. I have examined a copy of the lease instrument
                                       20
                                            signed by Robert Russell on behalf of SMRB, LLC dba Green Acres Pharms.
                                       21
                                                  Under the lease agreement, SMRB LLC was obligated to make the following
                                       22
                                            payments in the initial three years:
                                       23
                                                  Security deposit:                $146,800.00
                                       24
                                                  Leasing fee:                     $ 20,000.00
                                       25
                                                  Monthly Rent (Year 1)            $ 36,700.00
                                       26
                                                  Monthly Rent (Year 2)            $ 37,801.00
                                       27
                                                  Monthly Rent (Year 3)            $ 38,935.00
                                       28

                                                                                             5
                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 6 of 11 Page ID #:921




                                        1         The three direct payments to Stage Stop 6 LLC, referenced by Ronald Seigneur
                                        2 were legitimate business expenses. The funds have been included in the monies
                                        3 received from RTSI/GAP. However, the Russells did not receive this money, it went
                                        4 to payment of a business expense, and should correspondingly be recorded as such.
                                        5         In summary, the net lease expenses not included in the cash outflows addressed
                                        6 later in this declaration are as follows:
                                        7
                                        8         Table 3: Net Lease Non-Cash Outflows
                                        9
                                                                                                     Total
                                       10
                                                    Funds Paid Directly to Stage Stop 6 by RTSI on   $110,100.00
                                       11
12300 Wilshire Boulevard, Suite 210




                                                    1/3/17, 4/4/17, 5/3/17
  CORRIGAN & MORRIS LLP




                                       12           LESS Lease Obligation to Stage Stop 6 on         ($110,100.00)
      Los Angeles, CA 90025




                                                    1/3/17, 4/4/17, 5/3/17
                                       13           TOTAL                                            ($0)
                                       14
                                       15
                                                  14.      I have examined the bank statements outlined in Attachment “A”
                                       16
                                            hereto, together with invoices relating to payments which have been identified by the
                                       17
                                            Russells as legitimate business expenses relating to the set-up and operations of the
                                       18
                                            cannabis growing and processing business. I have scheduled out each payment in the
                                       19
                                            attached Schedules 1 through 9 attached to Exhibit 2 based upon the account from
                                       20
                                            which each payment was made. The payments have been reconciled against the bank
                                       21
                                            statements.
                                       22
                                                   I have personally reviewed hundreds of invoices and taken a significant
                                       23
                                                        sample which is produced hereto and included as Reference Set Exhibit 31.
                                       24
                                                   I have personally reviewed the wire transaction receipts which are produced
                                       25
                                                        hereto and included as Reference Set Exhibit 4.
                                       26
                                       27
                                            11
                                       28     The reference set identifier can be located on the transaction entry in Schedules 1
                                            through 9.
                                                                                        6
                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 7 of 11 Page ID #:922




                                        1         I have personally reviewed countless supporting documents including lease
                                        2              and other documents, some of which are produced hereto and included as
                                        3              Reference Set Exhibit 5.
                                        4
                                        5        15.      Each of the expenses identified in the Schedules attached to Exhibit 2
                                        6 have been verified in the Bank Statements, except for those specified as cash or credit
                                        7 card transactions (which have been verified by receipt), unless stated otherwise. The
                                        8 total outflows, across all accounts, broken into categories, detailed in the table below
                                        9 is $2,757,082.69.
                                       10        Table 4: Business Expenses
                                       11
12300 Wilshire Boulevard, Suite 210
  CORRIGAN & MORRIS LLP




                                                               Expense Category                         Amount
                                       12
      Los Angeles, CA 90025




                                                               Accountant                               $2,650.00
                                       13                      Advertising                              $1,250.00
                                       14                      Alarm                                    $4,001.00

                                       15                      Architect                                $3,005.83
                                                               Auto Lease                               $22,409.18
                                       16
                                                               Bank Fees                                $2,891.72
                                       17                      Building Lease                           $701,225.91
                                       18                      Electrical                               $708,255.94
                                       19                      Employee Lodging                         $109.56
                                                               Equipment – Oil Machine (Brian Martin)   $550,000,00
                                       20
                                                               Fire                                     $21,896.39
                                       21
                                                               Forklift Lease                           $16,760.44
                                       22                      Garbage                                  $1,606.44
                                       23                      HOA Fees                                 $15,259.53

                                       24                      Insurance                                $2,455.66
                                                               Irrigation                               $1,058.03
                                       25
                                                               Legal Fees                               $16,426.20
                                       26                      License                                  $2,461.83
                                       27                      MLC Unit Purchase                        $30,000.00

                                       28                      Packaging                                $20,514.00


                                                                                          7
                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 8 of 11 Page ID #:923




                                        1                     Payroll Taxes                      $32,200.62

                                        2                     Phone/Internet                     $6,062.84
                                                              Product                            $57,654.76
                                        3
                                                              Professional Fees                  $23,413.28
                                        4                     Property Tax                       $17,137.70
                                        5                     R&M                                $1,296.66

                                        6                     Security                           $48,514.84
                                                              Signage                            $808.33
                                        7
                                                              Software                           $4,730.00
                                        8
                                                              Storage                            $729.97
                                        9                     Storage Lease                      $4,760.54
                                       10                     Supplies                           $129,377.57
                                                              Unit Payments                      $40,500.00
                                       11
12300 Wilshire Boulevard, Suite 210
  CORRIGAN & MORRIS LLP




                                                              Unit Purchase                      $118,100.00
                                       12
      Los Angeles, CA 90025




                                                              Utilities                          $146,407.56
                                       13                     Vehicles                           $510.36
                                       14                     Wire Fees                          $640.00

                                       15                     TOTAL                              $2,757,082.69

                                       16
                                       17         16.   The total outflows for those expenses listed in clause 15 above, for
                                       18 which source documents in addition to banking records (ie. invoices, receipts and/or
                                       19 lease documents) have been produced herewith at Exhibits 3, 4, 5 is $2,060,128.64.
                                       20         17.   I concluded that the Russells received $2,108,300, of which, based on
                                       21 Ms. Wells analysis of Investor contributions, $1,795,306.09 relate to investor
                                       22 contributions. In addition it is alleged they received 3rd party boat payments of
                                       23 $350,000 and payments to Stage Stop 6 of $110,100 between September 9, 2015 and
                                       24 April 5, 2017. As confirmed by the documents attached to Exhibit 5, the parties paid
                                       25 settlement funds totaling $254,887.50 to Amebro and Bagot; they deposited $180,000
                                       26 back to Mr. Griffithe’s account; and the payment to Stage Stop 6 covered three
                                       27 month’s lease payments of $110,100.
                                       28

                                                                                      8
                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 9 of 11 Page ID #:924




                                        1               Table 2 : (1) + (2) Total from RTSI/GAP
                                                        Accounts with Wells adjustment                 $1,795,306.09
                                        2
                                                        Table 2 : (2) 3rd Party Boat Payments          $350,000.00
                                        3
                                                        Table 3 : Payments to Stage Stop 6             $110,100.00
                                        4
                                                        SUB-TOTAL                                      $2,255,406.09
                                        5
                                                        LESS
                                        6
                                                        Table 1 : Settlement Funds Amebro/Bagot        ($254,887.50)
                                        7
                                                        Table 2 : (3) Guy Griffithe – Returned Funds   ($180,000.00)
                                        8
                                                        Table 3 : Net Lease Non-Cash Outflows          ($110,100.00)
                                        9
                                                        TOTAL NET                                      $1,710,418.59
                                       10
                                                        Table 4 : Business Expenses                    ($2,756,082.69)
                                       11
12300 Wilshire Boulevard, Suite 210
  CORRIGAN & MORRIS LLP




                                                        TOTAL – Cash deficit                           ($1,045,664.10)
                                       12
      Los Angeles, CA 90025




                                       13
                                                  18.      From the analysis of the bank accounts included in Attachment “A” and
                                       14
                                            the documents referenced herein, it is my conclusion that Mr. Russell spent
                                       15
                                            $1,045,664.10 more on SMRB’s business operations than the total received from the
                                       16
                                            RTSI/GAP accounts.
                                       17
                                                  19.      Attached hereto at Exhibit 6 are true and correct copies of the bank
                                       18
                                            statements, copies of checks and deposit records that I relied on in reaching my
                                       19
                                            conclusions.
                                       20
                                                                            Key Differences in Findings
                                       21
                                                  20.      There are some fundamental key reasons for the disparity between my
                                       22
                                            findings and those in the report of Ronald Seigneur and the Declaration of Shipra
                                       23
                                            Wells.
                                       24
                                                     a. My engagement is by the Russells to trace the flow of funds outlined in
                                       25
                                                        Table 5 of the report of Ronald Seigneur. These funds flowed to accounts
                                       26
                                                        owned and/or controlled by the Russells from Guy Griffithe and/or RTSI.
                                       27
                                                        I traced cash inflows of $2,108,300 to the Russells’ group of accounts
                                       28

                                                                                                9
                                      Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 10 of 11 Page ID #:925




                                         1            directly from RTSI/GAP accounts. Shipra Wells traced inflows of
                                         2            $2,008,300, of which she claimed $1,695,306.09 was investor’s money. I
                                         3            am unable to discern original ownership of funds given all funds came
                                         4            from Mr. Griffithe and/or RTSI. For the purposes of this analysis, I have
                                         5            assumed the benefit of Ms. Wells’ knowledge and reduced the calculation
                                         6            of receipts by the $312,993.91 amount unrelated to investors.
                                         7          b. Shipra Wells erroneously excluded two $50,000 receipts by the Russells
                                         8            on 10/12/2017 and 12/1/2017, likely because Ronald Seigneur had
                                         9            reported these payments as having been received on 10/12/2016 and
                                        10            12/1/2016. These funds were received by the Russells. I do not have
                                        11            knowledge as to whether they were investor funds. I have included these
12300 Wilshire Boulevard, Suite 210
  CORRIGAN & MORRIS LLP




                                        12            receipts in my analysis.
      Los Angeles, CA 90025




                                        13          c. Shipra Wells erroneously excluded expenses incurred by the Russells
                                        14            prior to their receipt of the first transfer of funds from Mr. Griffithe,
                                        15            despite their having incurred expenses for the business for some nine
                                        16            months prior to Mr. Griffithe providing any funds. Between January 23
                                        17            and September 9, 2015, the Russells spent $353,748.07 into pursuing the
                                        18            development of the cannabis growing and processing business, and these
                                        19            business expenses were excluded from the SEC audit and analysis (Page
                                        20            14 of 17, Document 87, Page ID #512).
                                        21          d. The Russells paid a total of $254,887.50 in settlement proceeds to Mr.
                                        22            Griffithe’s investors. These funds were a business outflow, paid on Mr.
                                        23            Griffithe’s behalf. Shipra Wells only references one investor, rather than
                                        24            two, and only gives credit for $80,000 of the $254,887.50 actually paid.
                                        25            Evidence of the $254,887.50 payments are provided at Exhibit 1
                                        26            herewith. (Page 14 of 17, Document 87, Page ID #512).
                                        27          e. Ronald Seigneur stated at page 52 of his report that the QuickBooks
                                        28            records for Oceanside were unreliable. He stated further, at page 53, that

                                                                                      10
                  Case 8:20-cv-00124-DOC-JDE Document 96 Filed 08/13/21 Page 11 of 11 Page ID #:926



                     1            "it is notable that many ofthe expenses recorded as paid by the Russells
                    2             from their personal resources could not be verified as to the source of
                    3             those payments " ... and "to validate that expenditures were made as
                    4             booked, a careful review ofpreviously undisclosed bank accounts, credit
                    5             card statements, or receipts for cash payments would be required".
                    6             I agree with Mr. Seigneur. Ms. Wells did not conduct the review
                    7             necessary to validate that expenditures were made, and accordingly did
                    8             not include the vast majority of the Russell's expenditures in her analysis.
                    9             I did not rely upon the QuickBooks records, but rather, I independently
                   10             verified each expenditure against the bank statements and compiled
     ....
      0
..,t--1            11             independent schedules categorizing each expense based on information
..:l :l
..:l ·; on
                   12             provided by the client. I then spent countless hours going through boxes
~~a
 "O 0
  ,._ c:,,,
0      1;   <      13             of invoices and receipts and personally cross verifying hundreds of
~.2!U
0($   0
       =     ~
            "'
      c:i:i -2!
z: t ~             14             transactions with the source documents and creating the reference set
< ·- =
<.:) .::: <
.... "'
~     :::   "'     15             attached hereto, EXHIBIT 3, 1-51. I followed precisely the protocol
~~:i
Oo
 ,.,,M
uo                 16             Ronald Seigneur stated would be required, but which was not followed for
 ....
                   17             the SEC analysis. For this reason, my total calculation of business
                   18             expenses from September 9, 2015 is $2,757,082.69, compared to Ms.
                   19             Wells' $1,315,061.06; a difference of$1,268,281.56.
                   20
                   21        I declare under the penalty of perjury that the foregoing is true and correct.
                   22
                   23 Dated August 13, 2021 at Kirkland, WA
                   24
                   25
                   26                                  RAELENE BUSHBECK
                   27
                   28

                                                                 11
